                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


NATE A. LINDELL,
           Plaintiff,

       v.                                                Case No. 19-C-255

WILLIAM POLLARD,
STEVE SCHUELER,
JOHN KIND,
JAY VAN LANEN,
DREW WEYCKER,
KYLE PEOTTER,
JOSHUA GOMM,
JESSE AULT,
MICHAEL NEVEU, and
ALEX BONIS,
           Defendants.


                                 DECISION AND ORDER

       Plaintiff Nate A. Lindell, a state prisoner who is representing himself, brings claims

under 42 U.S.C. § 1983 relating to a strip search and his subsequent placement in an

allegedly feces-contaminated cell. Before me now are the parties’ cross motions for

summary judgment.

                                     I. BACKGROUND

       On October 9, 2018, the plaintiff transferred from the Wisconsin Secure Program

Facility to the Green Bay Correctional Institution, where he was housed in the Restrictive

Housing Unit (“RHU”), also known as solitary confinement. Captain Jay Van Lanen

supervised the RHU when the plaintiff arrived there. The day the plaintiff arrived, Captain

Daniel Cushing (who not a defendant) emailed Green Bay’s security supervisors

regarding his transfer there, stating:




        Case 2:19-cv-00255-LA Filed 09/03/21 Page 1 of 32 Document 181
       This inmate is big into filing litigation. This inmate also writes Between the
       Bars and they post his writing to a blog on the internet. Anything you say to
       him or that he is witness to will end up on the internet. Just an FYI.
Pl. Proposed Findings of Fact (“PFOF”), ECF No. 148 ¶ 2.

       The plaintiff authored articles about abuses and suicides in Green Bay’s RHU. On

November 14, 2018, a Green Bay crisis-intervention worker emailed Captain Van Lanen

about a recent internet post from the plaintiff that included a drawing of the inside of a

cell, mentioned Van Lanen by name, and referenced an inmate suicide as well as the

“daily happenings of inmates in seg.” Pl. PFOF ¶ 7.

       On several occasions prior to November 29, 2018, Lindell wrote to the institution’s

psychologist, Todd Hamilton, and told him that staff members were mistreating a suicidal

prisoner, Travant Schmidt, who was housed in the cell next to Lindell’s. Pl. PFOF ¶ 15.

Lindell also noted how other prisoners in the RHU were exhibiting symptoms that he

believed were symptoms of mental illness caused by segregated confinement. Id.

       On November 29, 2018, Captain Van Lanen had a conversation with Hamilton.

The parties dispute the content of the conversation. According to the plaintiff, he and

another prisoner heard Hamilton tell Van Lanen about the plaintiff’s correspondence to

Hamilton, and Van Lanen replied, “We need to get Lindell away from Schmidt.” Pl. PFOF

¶¶ 15-16. According to the defendants, Van Lanen’s conversation was about why

Schmidt was on observation status and what could be done to remove him from

observation status and did not include any mention of needing to move Schmidt away

from the plaintiff. Def. Resp. to Pl. PFOF ¶ 16.




                                             2



        Case 2:19-cv-00255-LA Filed 09/03/21 Page 2 of 32 Document 181
A.    Strip Search

      On November 30, 2018, the plaintiff was removed from his cell and taken to see a

psychiatrist. While the plaintiff was away, one or more staff members of the RHU

conducted a random search of his cell. The parties do not identify the staff member or

members who performed the search, but the plaintiff does not contend that any of the

defendants performed the search. 1 After the search, defendant Van Lanen was notified

that screws were missing from the plaintiff’s cell and that contraband consisting of

“hoarded food and broken containers, pen inserts, and excessive linens” had been found.

Van Lanen Decl. ¶ 11. Based on this information, Van Lanen ordered Lindell to be strip

searched and moved to a different cell. Id. ¶ 12. Van Lanen states that he gave this order

“because it was suspected that screws were missing from [the plaintiff’s] cell, he was

misusing linens, and may have possession of other contraband.” Id. The plaintiff denies

that he had any contraband in his cell at the time of the search. Lindell Decl. ¶ 28, ECF

No. 50.

      Defendant Joshua Gomm is the correctional officer who performed the strip

search. According to the plaintiff, Gomm approached him after his psychiatric

appointment and told him that Van Lanen had ordered a strip search because screws

were missing from “other cells on [the plaintiff’s] wing.” Lindell Decl. ¶ 17, ECF No. 150.

To perform the strip search, Gomm placed the plaintiff in a cell and had him remove his

clothes. Gomm observed the plaintiff from outside the cell, and another correctional



1Some documents in the record indicate that the search was performed by Officer Maher,
who is not a defendant. See Defs.’ PFOF ¶ 5; PREA Interview Report (ECF No. 115-4 at
12).
                                            3



          Case 2:19-cv-00255-LA Filed 09/03/21 Page 3 of 32 Document 181
officer, Officer Ault, recorded Gomm with his body camera. (Ault did not record the plaintiff

while he was naked to protect his privacy.) A third officer, defendant Drew Weycker, was

also present during the search, and Van Lanen was nearby.

       Ault’s body-camera footage shows a search that lasted about fifty seconds. ECF

No. 108-1, Ex. 1010. The video shows the plaintiff passing his clothes and shoes to

Gomm, and Gomm is heard asking the plaintiff for his glasses. During the video, Gomm

instructs the plaintiff to remove his clothes and expose areas of his body. Gomm tells the

plaintiff to open his mouth and show under his tongue, Gomm says “armpit,” then says

“genitals,” “turn around,” and “thank you Lindell.” Gomm then walks away from the cell

and Ault turns off his camera. Gomm is not shown touching Lindell or making

inappropriate comments.

       According to the plaintiff, Gomm did more than what is shown in the footage from

the body camera. The plaintiff says that, after the initial strip search, Weycker instructed

Ault to turn off his body camera. Lindell Decl. ¶ 19. At that point, Gomm began “smiling

insultingly” at the plaintiff while he was naked and told him that he would give him his

clothes back only if he “stuck [his] finger in his butt and then showed it to [Gomm], then

put it in [his] mouth.” Id. According to the plaintiff, Gomm told him he would have to move

his finger around in his mouth and said, “You like a shitty mouth, don’t you?” Id. The

plaintiff does not claim that he complied with these instructions, but he says he was

shocked and offended by Gomm’s comments. Id. He claims that, after Gomm made the

comments, either Weycker or Ault “chuckled.” Id. The plaintiff also claims that Gomm told

him to “bust it open,” which is slang for commanding a person to open their legs and

expose their genitals. Pl. PFOF ¶ 23. Gomm denies making the comments, Gomm Supp.

                                             4



        Case 2:19-cv-00255-LA Filed 09/03/21 Page 4 of 32 Document 181
Decl. ¶ 3, and Weycker denies telling Ault to turn his camera off, Weycker Supp. Decl.

¶ 4. Van Lanen states that he observed the search and did not witness any inappropriate

behavior by Gomm. Van Lanen Decl. ¶ 20.

       The plaintiff contends that Gomm refused to return the plaintiff’s clothing after the

search. Gomm admits that he did not immediately return the plaintiff’s clothing, but he

contends that this was because he was unsure whether the plaintiff would be placed on

a linen restriction. Gomm Supp. Decl. ¶ 4. Eventually, Van Lanen determined that the

plaintiff would not be placed on a linen restriction and directed staff members to return

the plaintiff’s clothing. Supp. Van Lanen Decl. ¶ 8. Van Lanen does not recall how long

the plaintiff was without his clothing, but he estimates it was 20–30 minutes. Id. ¶ 9. Van

Lanen states that the plaintiff was offered a smock to wear before his clothing was

returned, which he declined. Id. The plaintiff contends that he was without clothing for

around an hour. Lindell Decl. ¶ 30.

       It is undisputed that the strip search of the plaintiff did not uncover contraband.

However, because the earlier search of the plaintiff’s cell revealed hoarded food and

broken containers, the plaintiff was placed on a property restriction and a restriction to

bag meals from November 30, 2018 to December 9, 2018. See Weycker Decl. ¶ 5 & Exs.

1013 & 1014. Under the property restriction, the plaintiff was not allowed to possess

property in a container, such as toothpaste, milk, shampoo, or deodorant. Weycker Decl.

¶ 6.

       The plaintiff filed an inmate complaint about the strip search, which the institution

labelled GBCI-2018-25475. See Exhibit 1012. The plaintiff described the issue he was



                                             5



        Case 2:19-cv-00255-LA Filed 09/03/21 Page 5 of 32 Document 181
complaining about as “C.O. Gomm strip searched me in sexually degrading and

unnecessarily [sic].” Id. at 11. He provided the following details:

       On 30 Nov., per Van Lanen’s orders, I was moved to 220. At that time, after
       [another officer] saw me, Gomm [and another officer] told me that I was
       being strip searched b/c screws were missing from my wing. Gomm made
       me perform sexual acts, expose my genitals, anus and oral cavity. Then he
       told me I was going on clothing/linen restriction, that the strip was a ruse to
       get my clothes off.
       If they were genuinely concerned about missing screws, they’d search the
       whole wing, not just me—no screws were missing from my cell.
Id. Because the plaintiff’s complaint alleged sexual abuse, the institution processed it

under its procedures for complying with the Prison Rape Elimination Act. Van Lanen was

assigned to investigate the complaint. See Exhibit 1011 at 10. He interviewed Gomm,

who denied any wrongdoing. Id. at 12–13. The plaintiff refused to be interviewed. Id. at 5.

Based on this information, Van Lanen concluded that the complaint was unfounded. Id.

at 1, 8.

       In this suit, the plaintiff alleges that the strip search violated his constitutional rights

in several ways. First, he contends that Van Lanen ordered the strip search to retaliate

against him for engaging in activity he believes was protected by the First Amendment,

such as writing internet posts about prison conditions and helping fellow inmates file

complaints and intra-prison requests. Second, and perhaps relatedly, the plaintiff

contends that the strip search was not justified by legitimate penological purposes but

instead was performed unnecessarily, in violation of the Cruel and Unusual Punishments

Clause of the Eighth Amendment. Finally, the plaintiff alleges that the manner of the

search violated the Eight Amendment, in that Gomm performed it in a degrading and

humiliating manner.

                                                6



           Case 2:19-cv-00255-LA Filed 09/03/21 Page 6 of 32 Document 181
B.     Dirty Cell

       After the strip search was completed, Van Lanen ordered Weycker to assign the

plaintiff to a new cell on the “200 wing” of the RHU. See Van Lanen Decl. ¶ 13; Weycker

Decl. ¶ 8. Weycker states that he randomly picked an open and clean cell on the 200

wing—cell 220—and assigned it to the plaintiff. Weycker Decl. ¶ 8. Weycker states that

he did not personally inspect the cell before transferring the plaintiff to it, and that he had

no reason to think it was dirty. Id. ¶ 9. The plaintiff contends that, after the strip search,

Gomm told him that Van Lanen had directed Gomm to put the plaintiff in cell 220. Lindell

Decl. ¶ 31. 2 Van Lanen states that the sergeant (presumably Weycker) randomly selected

cell 220. Van Lanen Decl. ¶ 13. Van Lanen states that he did not inspect cell 220 before

the plaintiff was placed in it and that he had no reason to think it was dirty. Id. ¶ 15.

       Officer Ault brought Lindell from the cell in which he was strip searched to cell 220.

Ault Decl. ¶ 10. After the plaintiff was placed in the cell, he observed what he believed to

be human feces smeared on the inside of the cell door and around the edge of the door’s

window. Ault, however, did not notice anything on the door when he placed the plaintiff in

the cell, and he does not recall the plaintiff complaining about the condition of his cell at

that time. Id. ¶ 11.

       Body-camera footage from Officer Maher shows the condition of the cell

immediately prior to the plaintiff’s arrival. See DVD recording entitled “Maher placing

property into cell 220.” In the video, Maher makes several trips into the cell to place the



2 Lindell’s declaration states that Gomm told him that Van Lanen had told Gomm to put
the plaintiff in “cell 222” rather than 220, but I assume that the reference to cell 222 is a
typographical error.
                                              7



         Case 2:19-cv-00255-LA Filed 09/03/21 Page 7 of 32 Document 181
plaintiff’s property inside. The floor and all the walls of the cell appear clean, but the

camera does not focus on the inside of the cell’s doorway. A short time after the plaintiff

is placed in the cell, Maher walks past the plaintiff’s cell, and the plaintiff tells him that he

needs some cleaning supplies because he can “smell shit.” Id. at 5:44. Maher (who is not

a defendant) says “ok” and continues down the hallway.

       Later that day, three officers were in the hallway in front of the plaintiff’s cell

distributing lunch trays to inmates. Body-camera footage indicates that these officers

were Ault, Bonis, and Weycker. See DVD recordings entitled “Ault Lunch Trays,” “Bonis

Lunch Trays,” and “Weycker Lunch Trays.” The footage from all three cameras depicts

the same events from different vantage points. In the video entitled “Ault Lunch Trays,”

Ault passes the plaintiff’s cell and the plaintiff points to his window and says, “There’s shit

all over here.” Ault responds, “Yeah, absolutely, Bonis is going to take care of you on

that.” According to declarations submitted by the other officers, the responsibility for

providing cleaning supplies to inmates on the 200 wing was Bonis’s, since he was the

“wing officer.” See Gomm Decl. ¶ 25; Weycker Decl. ¶ 11; Neveu Decl. ¶ 3. In the video

entitled “Bonis Lunch Trays,” Bonis tells an officer who appears to be Weycker, “he wants

some cleaning supplies.” Weycker responds, “that’s fine,” and Bonis states, “it’s pretty

nasty.” In the video entitled “Weycker lunch trays,” the plaintiff points out the dirty areas

of his windows to Weycker, and after Bonis tells Weycker that the plaintiff wants some

cleaning supplies, Weycker tells Bonis that getting the supplies “sounds like a 200-wing

officer job” to him.

       Another set of body-camera recordings depicts two officers distributing

medications to inmates on the plaintiff’s wing, including to the plaintiff. See DVD

                                               8



         Case 2:19-cv-00255-LA Filed 09/03/21 Page 8 of 32 Document 181
recordings entitled “Bonis Med Pass” and “Neveu Med Pass.” These videos were

recorded on November 30, 2018 and show that, as Bonis is attempting to distribute

medications to the plaintiff, the plaintiff points out the areas around the window that were

contaminated with what the plaintiff believed to be feces. The plaintiff asks Bonis and

Neveu for cleaning supplies and says that he will clean the widow himself. Bonis says

that the plaintiff’s request for cleaning supplies is “respectable” and “seems reasonable.”

Bonis then continues down the hall to finish distributing medications. Neveu continues

talking with the plaintiff at his cell window, and the plaintiff asks Neveu to find some of his

property that was not transferred from his old cell. Neveu agrees to look for the property

and walks away.

       In their declarations, Bonis and Neveu describe the events that are depicted in the

mediation-pass videos. Each then states that he thought the other officer was going to

get the cleaning supplies the plaintiff requested. Bonis states that, after he spoke with the

plaintiff, his focus was on completing the medication pass, and that he thought that

because Neveu continued speaking with the plaintiff after he left, Neveu would deal with

the issue. Bonis Decl. ¶ 6. Neveu states that, because Bonis was the wing officer, he

thought Bonis was going to provide the plaintiff with cleaning supplies. Neveu Decl. ¶¶ 4,

8.

       In another set of videos taken on November 30, 2018, Officers Zitek and Whiting

(who are not defendants) are seen distributing medications to inmates in the plaintiff’s

wing, including to the plaintiff. After the plaintiff tells the officers that he has feces on the

door and window, Zitek tells the plaintiff that he will ask if he can remove the plaintiff from

the cell and have the janitor “do a run” on the cell. Zitek and Whiting suggest that someone

                                               9



         Case 2:19-cv-00255-LA Filed 09/03/21 Page 9 of 32 Document 181
might need to use a pressure washer or a tool to clean the area around the window. In

his declaration, Zitek states that, after his conversation with the plaintiff, he told Sergeant

Kyle Peotter (who is a defendant) about the condition of the cell, but Peotter told him not

to provide the plaintiff with cleaning supplies. Zitek Decl. ¶ 5. Zitek does not recall the

reason Peotter gave him for refusing to provide the supplies. Id. ¶ 6. Peotter, in his own

declaration, states that he does not remember anyone telling him that the plaintiff’s cell

was dirty or that he needed cleaning supplies. Id. ¶ 5. Peotter states that he does not

even remember the plaintiff. Id. However, Peotter states that, if he denied a request for

cleaning supplies, it likely would have been because either “time didn’t allow” or “there

was something else going on in the unit.” Id. ¶ 7.

       In a video entitled “Zitek Mail,” Zitek is at the plaintiff’s cell distributing mail. He tells

the plaintiff that Peotter said “no” to removing the plaintiff from the cell that night so a

janitor could scrub it down. The plaintiff then asks for some shampoo to use to clean the

cell himself, and Zitek says he would see what he could do. Zitek also advises the plaintiff

to ask “first shift” about having his cell cleaned. In his declaration, Zitek says that, the next

day (December 1, 2018), the plaintiff again complained about the condition of his cell,

and Zitek reported the issue to the sergeant on duty at the time, who authorized Zitek to

have the cell cleaned. Zitek Decl. ¶ 7. Zitek states that he escorted an inmate janitor to

the cell to clean it. Id. ¶ 8. Zitek states that he thought the material in the window was

dried food rather than feces. Id. After December 1, the plaintiff did not again complain to

Zitek about the condition of his cell. Id. ¶ 9.

       The plaintiff does not dispute that Zitek had his cell cleaned on December 1. He

does contend that “[n]one of the defendants” ensured that his cell was cleaned, see

                                                  10



        Case 2:19-cv-00255-LA Filed 09/03/21 Page 10 of 32 Document 181
Lindell Decl. ¶ 38, but because Zitek is not a defendant, this statement does not contradict

Zitek’s claim that he had an inmate worker clean the cell. Further, in his inmate complaint

on this issue, the plaintiff reported that, on December 1, 2018, he received shampoo and

rags to clean the door, and that a “swamper” partially cleaned the door two days later.

ECF No. 115-12 at 11. Still, the plaintiff states that his cell door and window remained

soiled until he was transferred out of the unit on February 25, 2019. Pl. PFOF ¶ 70. Thus,

construing the facts in the light most favorable to the plaintiff, I will assume that the inmate

worker did not successfully remove all the material from the door and window during his

cleaning.

       The record contains no evidence suggesting that, after December 1, Lindell

complained about the condition of his cell to any defendant other than Van Lanen. As for

Van Lanen, he visited the plaintiff at his cell on December 8, 2018 with his body camera

activated. The video entitled “Van Lanen—Furlow Removal from 234” shows that, when

Van Lanen arrives at the cell and asks the plaintiff how he is doing, the plaintiff says, “Not

very good. I have shit in my window.” Van Lanen responds by stating he could neither

confirm nor deny that Lindell put it there. The plaintiff then changes the topic and asks

Van Lanen about a vegan diet he requested. Once their discussion about the vegan diet

ends, Van Lanen walks away.

       On December 12, 2018, the plaintiff filed an inmate complaint about the condition

of his cell. ECF No. 115-12 at 11. He alleged that Van Lanen had him transferred to cell

220 because he was filing inmate complaints for Travant Schmidt. He also alleged that

feces was smeared on the window and door of the cell and described his attempts to

have it cleaned. The plaintiff acknowledged that, after being in the cell for a day, he was

                                              11



        Case 2:19-cv-00255-LA Filed 09/03/21 Page 11 of 32 Document 181
given shampoo and rags to use to clean the cell and that two days later an inmate worker

tried to clean the cell but did not entirely remove the feces from his window. The plaintiff

asked to have his cell properly cleaned with a power washer and bleach. He also

requested damages for having to live in the contaminated cell. The inmate complaint

examiner who reviewed the plaintiff’s complaint determined that the cell was cleaned but

that the inmate worker “missed the dried food particles in the window area.” Id. at 8. The

examiner found that “[t]he issue was rectified on 12/1/18” and dismissed the complaint.

Id. The plaintiff filed unsuccessful administrative appeals.

       In this suit, the plaintiff alleges that Van Lanen assigned him to a feces-smeared

cell to retaliate against him for assisting inmate Travant Schmidt, which the plaintiff

believes is conduct protected by the First Amendment. He also alleges that Van Lanen,

Gomm, Weycker, Peotter, Ault, Neveu, and Bonis were deliberately indifferent to the

conditions of his cell, in violation of the Eighth Amendment.

C.     Claims Against Supervisors

       The plaintiff also brings claims against three defendants who were not personally

involved in the above events but who allegedly turned a blind eye to abusive behavior by

Van Lanen, Gomm, and Weycker. Am. Compl. ¶ 29. These defendants are William

Pollard, the Warden of Green Bay Correctional Institution; Steve Schueler, the institution’s

deputy warden; and John Kind, the institution’s security director. The plaintiff contends

that these defendants received numerous complaints from inmates about being assigned

to filthy cells, and that they took no corrective action. Pl. PFOF ¶¶ 57–62, 66–69. He

contends that the defendants’ indifference to these complaints renders them liable, under

the Eighth Amendment, for any constitutional violation that occurred due to his

                                             12



        Case 2:19-cv-00255-LA Filed 09/03/21 Page 12 of 32 Document 181
confinement in a dirty cell. See Pl. Br. at 15–18. He also contends that the supervisory

defendants are liable for any retaliation committed by Van Lanen. Id. at 14.

                                       II. DISCUSSION

       Summary judgment is required where “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “Material facts” are those under the applicable substantive law that “might affect

the outcome of the suit.” See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

A dispute over “material fact” is “genuine” if “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Id.

A.     Injunctive Relief and Qualified Immunity

       Before addressing the merits of the plaintiff’s claims, I pause to note that the

plaintiff seeks both injunctive relief and damages, and that the defendants have asserted

qualified immunity. The defense of qualified immunity applies to the plaintiff’s damages

claims, but not to his claims for injunctive relief. See, e.g., Hannemann v. S. Door Cnty.

Sch. Dist., 673 F.3d 746, 758 (7th Cir. 2012). However, it is clear that even if the plaintiff

prevailed on the merits of his claims, he would not be entitled to an injunction. The alleged

constitutional violations occurred in 2018, while the plaintiff was incarcerated at Green

Bay Correctional Institution. The plaintiff has since been transferred to a different

institution, and so an injunction aimed at Green Bay would not be warranted. See Calhoun

v. DeTella, 319 F.3d 936, 939 (7th Cir. 2003) (transfer to new institution moots request

for injunctive relief against old institution). Thus, the only possible relief the plaintiff could

obtain in this case is damages. Qualified immunity is therefore a potentially dispositive



                                               13



        Case 2:19-cv-00255-LA Filed 09/03/21 Page 13 of 32 Document 181
issue, and so I will begin by setting out the applicable legal standards for assessing that

defense.

         Qualified immunity shields public officials “from undue interference with their duties

and from potentially disabling threats of liability.” Harlow v. Fitzgerald, 457 U.S. 800, 806

(1982). More than a “mere defense to liability,” it provides “immunity from suit.” Mitchell

v. Forsyth, 472 U.S.511, 526 (1985). Qualified immunity “gives government officials

breathing room to make reasonable but mistaken judgments about open legal questions”

and “protects all but the plainly incompetent or those who knowingly violate the law.”

Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011). The doctrine “is an affirmative defense.”

Sinn v. Lemmon, 911 F.3d 412, 418 (7th Cir. 2018). “[O]nce the defense is raised, it

becomes the plaintiff’s burden to defeat it.” Jewett v. Anders, 521 F.3d 818, 823 (7th Cir.

2008).

         Whether qualified immunity applies turns on two questions: first, whether the facts

presented, taken in the light most favorable to the plaintiff, describe a violation of a

constitutional right; and second, whether the federal right at issue was clearly established

at the time of the alleged violation. Tolan v. Cotton, 572 U.S. 650, 655–56 (2014) (per

curiam). These questions may be addressed in either order. Pearson v. Callahan, 555

U.S. 223, 236–43 (2009). “If either inquiry is answered in the negative, the defendant

official is protected by qualified immunity.” Koh v. Ustich, 933 F.3d 836, 844 (7th Cir.

2019).

         A constitutional right is clearly established if “the right in question [is] sufficiently

clear that a reasonable official would understand that what he is doing violates that right.”

Weinmann v. McClone, 787 F.3d 444, 450. “[T]he clearly established right must be

                                                14



          Case 2:19-cv-00255-LA Filed 09/03/21 Page 14 of 32 Document 181
defined with specificity.” City of Escondido v. Emmons, __ U.S. __, 139 S. Ct. 500, 503,

(2019). This means courts “analyze whether precedent squarely governs the facts at

issue, mindful that [courts] cannot define clearly established law at too high a level of

generality.” Strand v. Minchuk, 910 F.3d 909, 917 (7th Cir. 2018).

B.     Strip Search Claims

       1.     Exhaustion

       The defendants first contend that the plaintiff did not exhaust his First Amendment

retaliation claim relating to the strip search. The Prison Litigation Reform Act (“PLRA”)

provides that an inmate cannot assert a cause of action under federal law “until such

administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a); see also

Woodford v. Ngo, 548 U.S. 81, 93 (2006) (holding that the PLRA requires proper

exhaustion of administrative remedies). Exhaustion requires that an inmate comply with

the rules applicable to the grievance process at the inmate’s institution. Pozo v.

McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002).

       The Inmate Complaint Review System (“ICRS”) within the Wisconsin prisons is the

administrative remedy available to inmates with complaints about prison conditions or the

actions of prison officials. Wis. Admin. Code § DOC 310.01(2)(a). Before an inmate may

commence a civil action, the inmate must exhaust all administrative remedies that the

Department of Corrections has promulgated by rule. Wis. Admin. Code § DOC 310.05.

The ICRS is available for inmates to “raise issues regarding policies, living conditions, or

employee actions that personally affect the inmate or institution environment.” Wis.

Admin. Code § DOC 310.06(1). To exhaust administrative remedies in Wisconsin, the

inmate must file a complaint with the institution complaint examiner within fourteen

                                            15



        Case 2:19-cv-00255-LA Filed 09/03/21 Page 15 of 32 Document 181
calendar days of the incident. Wis. Admin. Code § DOC 310.07(2). Each complaint may

contain only one clearly identified issue, and it must contain sufficient information for the

department to investigate and decide the complaint. Wis. Admin. Code § DOC 310.07(5),

(6). An inmate may appeal the decision on the inmate complaint within fourteen days after

the date of the decision. Wis. Admin. Code § DOC 310.09(1).

       As discussed in the background section, the plaintiff filed an inmate complaint,

GBCI-2018-25475, related to his strip search allegations. ECF No. 115-5 at 11. He

complained that the strip search was unnecessary and that it was performed in a sexually

degrading manner. However, the plaintiff did not suggest that the strip search was

performed as retaliation for his having engaged in protected activity. Thus, although this

complaint exhausted the plaintiff’s claim involving the necessity and manner of the strip

search, it did not exhaust the First Amendment retaliation claim.

       The plaintiff contends that he is not required to make legal arguments in inmate

complaints and that prison officials must draw reasonable inferences from inmate

complaints. ECF No. 145 at 6-7. He states that the defendants knew why they did what

they did, and he was only obligated to complain that they did it. Contrary to the plaintiff’s

assertions, for exhaustion purposes, the PLRA requires prisoners to provide a prison with

“notice of, and an opportunity to correct, a problem.” Price v. Friedrich, 816 F. App’x 8, 10

(7th Cir. 2020) (quoting Schillinger v. Kiley, 954 F.3d 990, 995-96 (7th Cir. 2020)); see

also Turley v. Rednour, 729 F.3d 645, 650 (7th Cir. 2013)); Jones v. Bock, 549 U.S. 199,

219 (2007). The plaintiff’s inmate complaint does not identify the alleged protected

conduct, i.e., that Van Lanen allegedly retaliated against the plaintiff because he, for

example, filed complaints. The plaintiff’s inmate complaint also does not allege that Van

                                             16



        Case 2:19-cv-00255-LA Filed 09/03/21 Page 16 of 32 Document 181
Lanen ordered the strip search or that Gomm conducted the strip search in a harassing

manner because of any First Amendment-protected activity. The plaintiff’s failure to

include this information deprived prison officials of the opportunity to address the acts of

retaliation he now pursues in his lawsuit. Further, the plaintiff did not “clearly identif[y]” the

issue, as required by Wis. Admin Code § DOC 310.07(5). See Schillinger, 954 F.3d at

995; Price v. Friedrich, 816 F. App’x at 10 (prisoner’s retaliation claim not exhausted

because grievances did not alert prison officials to prisoner’s belief that legal materials

were destroyed in retaliation for grievances prisoner filed).

       Accordingly, the plaintiff’s First Amendment retaliation claim relating to the strip

search will be dismissed without prejudice for lack of exhaustion.

       2.      Merits

       In discussing the merits of the plaintiff’s remaining strip-search claims, I first note

that the Seventh Circuit recently held that a convicted prisoner may challenge a “visual

inspection” strip search (one that does not involve intrusion into a body cavity) under the

Constitution’s Fourth Amendment. See Henry v. Hulett, 969 F.3d 769, 779 (7th Cir. 2020)

(en banc). In so holding, the court overruled its earlier precedents, which held that visual-

inspection strip searches performed on convicted prisoners were subject to review under

the Eighth Amendment only. Id. at 783 (overruling Johnson v. Phelan, 69 F.3d 144 (7th

Cir. 1995) and King v. McCarty, 781 F.3d 889 (7th Cir. 2015)). The plaintiff filed his initial

complaint and his amended complaint before Henry was decided, and he brought his

non-retaliation strip-search claims under the Eighth Amendment only. See Compl. ¶ 32;

Am. Compl. ¶ 32. Since Henry was decided, the plaintiff has not argued that his strip-

search claims should be evaluated under the Fourth Amendment. Moreover, even if the

                                               17



        Case 2:19-cv-00255-LA Filed 09/03/21 Page 17 of 32 Document 181
plaintiff had sought to bring a strip-search claim under the Fourth Amendment, the

defendants would likely be entitled to qualified immunity, because at the time of the search

the Seventh Circuit limited convicted prisoners to challenging visual-inspection strip

searches under the Eighth Amendment, and thus the Fourth Amendment claim would not

have been clearly established. In any event, for purposes of summary judgment, the

outcome of the plaintiff’s strip-search claims would be the same under either the Fourth

Amendment or the Eighth Amendment. As explained below, the defendants are entitled

to summary judgment on the plaintiff’s claim involving the necessity of the search because

they had reasonable suspicion that he might have possessed contraband. But both

parties’ motions for summary judgment must be denied as to the manner of conducting

the search because there is a genuine factual dispute over whether Gomm performed the

search in a degrading manner.

       The Eighth Amendment safeguards prisoners against searches that correctional

officers subjectively intend as a form of punishment. Henry, 969 F.3d at 781. A strip

search of a prisoner violates the Eighth Amendment if its purpose is “maliciously

motivated, unrelated to institutional security, and hence totally without penological

justification.” Chatman v. Gossett, 766 F. App’x 362, 364 (7th Cir. 2019) (quoting Whitman

v. Nesic, 368 F.3d 931, 934 (7th Cir. 2004)). A strip search is penologically justified when

it is reasonably related to finding contraband that threatens the safety and security of the

prison. Id. (citing Peckham v. Wis. Dep’t of Corr., 141 F.3d 694, 695, 697 (7th Cir. 1998);

Del Raine v. Williford, 32 F.3d 1024, 1029, 1041 (7th Cir. 1994)).

       The Eighth Amendment focuses on the defendants’ subjective state of mind.

Henry, 969 F.3d at 781. But the Fourth Amendment focuses on objective reasonableness,

                                            18



        Case 2:19-cv-00255-LA Filed 09/03/21 Page 18 of 32 Document 181
and thus “a defendant’s subjective state of mind is irrelevant to a court’s Fourth

Amendment analysis.” Id. “The Fourth Amendment thus protects prisoners from searches

that may be related to or serve some institutional objective, but where guards

nevertheless perform the searches in an unreasonable manner, in an unreasonable

place, or for an unreasonable purpose.” Id. When evaluating a prisoner’s claim involving

a strip search under the Fourth Amendment, a court “must assess that search for its

reasonableness, considering ‘the scope of the particular intrusion, the manner in which it

is conducted, the justification for initiating it, and the place in which it is conducted.’” Id.

at 779 (quoting Bell v. Wolfish, 441 U.S. 520, 559 (1979)).

       I begin by assessing whether Van Lanen’s decision to order the strip search was

objectively reasonable. The Seventh Circuit has held that a strip search of an inmate is

reasonable under the Fourth Amendment when correctional officers have reasonable

suspicion that the inmate possesses contraband. Brown v. Polk Cnty., Wis., 965 F.3d

534, 538–40 (7th Cir. 2020). Here, the record shows that Van Lanen had reasonable

suspicion that the plaintiff possessed contraband. After other officers searched the

plaintiff’s cell, they reported to Van Lanen that screws were missing from the plaintiff’s

cell and that his cell contained hoarded food, broken containers, pen inserts, and

excessive linens. Van Lanen Decl. ¶ 11. 3 In a prison setting, this report was sufficient to


3  The plaintiff contends that Van Lanen’s testimony about what other officers reported to
him is hearsay. It is true that such testimony would be hearsay if offered for the truth of
the matter asserted, which is that screws were missing from the plaintiff’s cell and that
contraband was found. See Fed. R. Evid. 801(c)(2). But the statements of the officers
who searched the plaintiff’s cell are not being offered for their truth. Instead, they are
offered to show that Van Lanen was informed of these matters, which is relevant to
whether he had reasonable suspicion to believe the plaintiff possessed contraband. Even
if the report from the other officers turned out to be false, the fact that Van Lanen received
                                              19



        Case 2:19-cv-00255-LA Filed 09/03/21 Page 19 of 32 Document 181
give Van Lanen reasonable suspicion to order a strip search. At the very least, Van Lanen

would have qualified immunity, for the plaintiff has not cited a case clearly establishing

that an officer lacks reasonable suspicion to order a strip search of a convicted prisoner

when the officer is informed by other officers that the prisoner possessed contraband and

may be in possession of small items (such as screws) that could be hidden in a body

cavity.

          The plaintiff disputes that screws were missing from his cell and that items of

contraband, such as hoarded food and broken containers, were found in his cell. But even

if the report of the officers who searched the plaintiff’s cell were false, it would not alter

the fact that Van Lanen received the report, had no reason to believe it was false, and

thus had reasonable suspicion to order the search. See Woods v. City of Chicago, 234

F.3d 979, 987 (7th Cir. 2000) (explaining that existence of probable cause does not turn

on actual truth of matters reported to officers). The plaintiff also contends that “the

defendants’ own records” state nothing about screws or contraband other than hoarded

food and broken containers being found during the search. Resp. to Def. PFOF ¶ 5. But

the record the plaintiff cites is not an inventory of what was found during the cell search;

it is a document recording the reason for placing the plaintiff on a property and bag-food

restriction. See Exhibit 1013. So this document indicates nothing more than that it was

the discovery of hoarded food and broken containers that caused the plaintiff to be placed

on these restrictions. It does not suggest that officers who searched his cell did not also




the report would be relevant to whether he had reasonable suspicion. See Torry v. City
of Chicago, 932 F.3d 579, 585 (7th Cir. 2019).
                                             20



          Case 2:19-cv-00255-LA Filed 09/03/21 Page 20 of 32 Document 181
report that screws were missing from the cell and that plaintiff possessed other

contraband.

       Accordingly, Van Lanen is entitled to summary judgment on the question of

whether he had an objectively reasonable basis to order the strip search. But under the

Eighth Amendment, I must also consider Van Lanen’s subjective motivations. Here, the

plaintiff contends that Van Lanen’s subjective intent in ordering the strip search was to

punish him for writing about prison conditions and helping other inmates file complaints

and write other documents, not to ensure that he did not possess contraband. 4 However,

a reasonable jury could not conclude that Van Lanen had an improper motive. No

evidence connects the plaintiff’s advocacy for himself and other inmates to Van Lanen’s

decision to order the strip search. The plaintiff, by his own admission, constantly writes

content for the internet and aids other inmates, so the mere fact that he engaged in these

activities in the weeks before the strip search is not suspicious timing that gives rise to an

inference of retaliation. Further, the plaintiff’s testimony about overhearing Van Lanen tell

the psychologist that they needed to get the plaintiff away from Inmate Schmidt does not

create a material factual dispute. A desire to separate the plaintiff and Schmidt does not

imply a desire to perform an unnecessary strip search. Thus, even if Lindell’s testimony

is true, it does not suggest that Van Lanen ordered the strip search as retaliation for

assisting Schmidt. Accordingly, Van Lanen is entitled to summary judgment on the




4 This part of the Eight Amendment claim resembles the First Amendment claim I
dismissed for lack of exhaustion, and it is arguable that the plaintiff did not exhaust the
claim under the Eighth Amendment, either. But because this part of the Eighth
Amendment claim fails on the merits, I do not further explore this issue.
                                             21



        Case 2:19-cv-00255-LA Filed 09/03/21 Page 21 of 32 Document 181
question of whether he ordered the strip search to punish the plaintiff rather than search

for contraband.

       The remaining issue is whether the way the strip search was performed violated

the Fourth or Eighth Amendment. And here, the existence of a material factual dispute

prevents entry of summary judgment for either party. According to the defendants, Ault’s

body-camera footage shows the entire search and reveals that it was not performed in a

demeaning manner. But the plaintiff swears in his declaration that, after Ault turned off

his camera, Gomm told the plaintiff that, to get his clothes back, he would first have to

stick his finger in his anus, show it to him, put the same finger in his mouth, and then

move it around. Lindell Decl. ¶ 19. The plaintiff further swears that Gomm was “smiling

insultingly” and that he told the plaintiff, “You like a shitty mouth, don’t you?” Id. At

summary judgment, I must assume that the plaintiff’s testimony based on personal

knowledge is true, even if it is contradicted by the defendants’ testimony. See Johnson v.

Advocate Health & Hosps. Corp., 892 F.3d 887, 901 (7th Cir. 2018). Further, if Gomm

actually made the statements the plaintiff swears he made, then a reasonable jury could

find that the search was “conducted in a harassing manner intended to humiliate and

cause psychological pain,” in violation of clearly established Eighth Amendment

standards. Mays v. Springborn, 575 F.3d 643, 649 (7th Cir. 2009). 5 Thus, a trial is needed




5 In their reply brief, the defendants contend that the “unpleasantness” of having to comply
with Gomm’s commands does not support an Eighth Amendment claim because a search
of the plaintiff’s anus and mouth was part of a legitimate search for contraband. Reply Br.
at 1–2. But, under the plaintiff’s version of events, a reasonable jury could find that Gomm
was harassing or trying to embarrass the plaintiff with his comments rather than
completing a legitimate search for contraband. Indeed, it is impossible to identify a
legitimate reason for Gomm to have ordered the plaintiff to touch his anus with a finger
                                               22



        Case 2:19-cv-00255-LA Filed 09/03/21 Page 22 of 32 Document 181
to resolve the factual dispute over whether Gomm made the harassing comments.

Because the record indicates that Ault, Weycker, and Van Lanen were present at the time

of the search and did not intervene to stop Gomm from continuing to harass the plaintiff,

they along with Gomm are the defendants who must proceed to trial on this claim. See

Sanchez v. City of Chicago, 700 F.3d 919, 928 (7th Cir. 2012) (failure to intervene is a

form of personal involvement for purposes of § 1983).

C.    Dirty Cell

      Turning to the plaintiff’s claims involving the dirty cell, the defendants admit that

the plaintiff exhausted a First Amendment retaliation claim against Van Lanen concerning

the decision to transfer him to cell 220, and Eight Amendment claims against Van Lanen,

Weycker, Peotter, Gomm, Bonis, Ault, and Neveu concerning the condition of the cell. 6

      1.     Claim for retaliation against Van Lanen

      To establish a prima facie case of First Amendment retaliation, the plaintiff must

establish that (1) he engaged in activity protected by the First Amendment, (2) he suffered

a deprivation that would likely deter First Amendment activity in the future, and (3) the

First Amendment activity was a “at least a motivating factor” in the Defendants' decision



and then place that same finger in his mouth, or to have told the plaintiff that he likes a
“shitty mouth.”
6 The plaintiff seems to claim that Weycker, Peotter, Gomm, Bonis, Ault, and Neveu
participated in Van Lanen’s allegedly retaliatory conduct. See Am. Compl. ¶ 33. However,
the plaintiff’s inmate complaint did not allege that any defendant other than Van Lanen
acted with a retaliatory motive. Instead, it only complained that they did not provide the
plaintiff with cleaning supplies or have the cell cleaned promptly. See ECF No. 115-12 at
11. Thus, the plaintiff did not exhaust retaliation claims against these defendants. In any
event, no evidence in the record gives rise to a reasonable inference that these
defendants acted with retaliatory motives, so even if the claims were exhausted, they
would fail on the merits.
                                            23



        Case 2:19-cv-00255-LA Filed 09/03/21 Page 23 of 32 Document 181
to take the retaliatory action. Woodruff v. Mason, 542 F.3d 545, 551 (7th Cir. 2008). The

plaintiff contends he engaged in activity protected by the First Amendment because he

helped Inmate Schmidt file inmate complaints and psychological-services requests. 7 See

Am. Compl. ¶ 8; Lindell Decl. ¶ 16. However, it is not clearly established that this activity

is protected by the First Amendment. Although inmates have a qualified right to

assistance from “jailhouse lawyers” as part of their right of access to the courts, see

Johnson v. Avery, 393 U.S. 483 (1969), it is not clear that a jailhouse lawyer has a First

Amendment right to act as a jailhouse lawyer. See Shaw v. Murphy, 532 U.S. 223, 232

(2001) (holding that inmate does not “possess a special First Amendment right to provide

legal assistance to fellow inmates”); Beese v. Todd, 35 F. App’x 241, 244 (7th Cir. 2002)

(stating that argument that inmate has right to provide legal assistance to inmates “lacks

a basis in law”); Leiser v. Canziani, No. 16-CV-860, 2019 WL 959681, at *10 (W.D. Wis.

Feb. 27, 2019) (noting that there is “no clearly established right to act as a jailhouse

lawyer”). But see Higgason v. Farley, 83 F.3d 807, 810 (7th Cir. 1996) (stating that

prisoner has a claim under § 1983 if he is transferred “for assisting others in exercising

their right of access to the courts”); Buise v. Hudkins, 584 F.2d 223, 231 (7th Cir. 1978)

(holding that jailhouse lawyer “may have First Amendment associational rights in writ

writing”); Harris v. Walls, 604 F. App’x 518, 521 (7th Cir. 2015) (indicating that helping

another inmate access the courts may satisfy the first element of a retaliation claim). Thus,


7 The plaintiff also alleges that he engaged in protected activity when he filed his own
complaints and published his own articles about prison conditions. However, in his inmate
complaint, the plaintiff did not mention this activity; instead, he alleged that Van Lanen
had him transferred to cell 220 “because [he] was filing ICs for T. Schmidt.” ECF No. 115-
12 at 11. Thus, the plaintiff did not exhaust a retaliation claim based on activity other than
aiding Schmidt.
                                             24



        Case 2:19-cv-00255-LA Filed 09/03/21 Page 24 of 32 Document 181
Van Lanen would likely have qualified immunity from suit based on a claim that his

transferring the plaintiff for assisting Schmidt violated the First Amendment.

       In any event, even if the plaintiff had a clearly established First Amendment right

to assist other inmates, Van Lanen would be entitled to summary judgment. First, I note

that the plaintiff does not contend that Van Lanen’s transferring him to a clean cell was

prohibited retaliation. Indeed, a transfer to a clean cell could not have violated the First

Amendment because it was not the kind of deprivation that would likely deter First

Amendment activity in the future. See Douglas v. Reeves, 964 F.3d 643, 647 (7th Cir.

2020) (holding that “a move from one cell to another, which can happen for many reasons

outside the control of the prisoner,” is not likely to deter First Amendment activity). Thus,

Van Lanen could be liable for retaliating only if he knew that cell 220 was filthy. But no

evidence in the record gives rise to a reasonable inference that Van Lanen knew this

when he made the decision to transfer the plaintiff to a new cell. Van Lanen states in his

declaration that he asked a sergeant to transfer the plaintiff to a new cell and that cell 220

was chosen randomly. Van Lanen Decl. ¶ 13. He states he did not inspect the cell before

the plaintiff was moved into it and that he had no reason to think it was dirty. Id. ¶ 15. The

plaintiff presents no evidence from which the jury could reasonably conclude that Van

Lanen’s testimony is false, and the plaintiff’s hunch that Van Lanen is lying is not sufficient

to survive summary judgment. Springer v. Durflinger, 518 F.3d 479, 484 (7th Cir. 2008).

Accordingly, Van Lanen is entitled to summary judgment on the retaliation claim.

       2.     Conditions of Cell After Transfer

       The plaintiff contends that Van Lanen, Weycker, Peotter, Gomm, Bonis, Ault, and

Neveu violated the Eighth Amendment by failing to promptly clean the cell once the

                                              25



        Case 2:19-cv-00255-LA Filed 09/03/21 Page 25 of 32 Document 181
plaintiff complained that his cell door and window were contaminated with feces. In cases

involving the conditions of confinement in a prison, two elements are required to establish

a violation of the Eighth Amendment’s prohibition against cruel and unusual punishment:

first, an objective showing that the conditions are sufficiently serious—i.e., that they deny

the inmate “the minimal civilized measure of life’s necessities,” creating an excessive risk

to the inmate’s health and safety—and second, a subjective showing of a defendant’s

culpable state of mind. Isby v. Brown, 856 F.3d 508, 521 (7th Cir. 2017) (quoting Rhodes

v. Chapman, 452 U.S. 337, 347 (1981) and Farmer v. Brennan, 511 U.S. 825, 834

(1994)).

       As to the first element, I conclude that the plaintiff has not raised a genuine factual

dispute about whether, as an objective matter, the conditions of his cell were sufficiently

serious to deny him the minimal civilized measure of life’s necessities. The body-camera

footage of Officer Maher making repeated trips into the plaintiff’s cell shows that its walls

and other surfaces were clean. But the video does not show the condition of the cell’s

door. According to the plaintiff, the door was contaminated with feces, and images from

various officers’ body cameras shows a dried substance tucked into small areas around

the perimeter of the door’s window. The defendants contend that this substance was dried

food, but for purposes of summary judgment, I accept the plaintiff’s testimony that this

substance smelled like feces and therefore was feces. Cases recognize that exposure to

human waste may violate the Eighth Amendment. See Taylor v. Riojas, __ U.S. __, 141

S. Ct. 52 (2020); Thomas v. Blackard, 2 Fed. 4th 716, 720–21 (7th Cir. 2021); Vinning-El

v. Long, 482 F.3d 923, 924 (7th Cir. 2007); Johnson v. Pelker, 891 F.2d 136, 139 (7th Cir.

1989). But “[t]here are degrees of filth, ranging from conditions that are simply unpleasant

                                             26



        Case 2:19-cv-00255-LA Filed 09/03/21 Page 26 of 32 Document 181
to conditions that pose a grave health risk.” Taylor, 141 S. Ct. at 56 (Alito, J., concurring).

The conditions at issue in the cases finding Eighth Amendment violations based on the

presence of human waste were much more severe than those at issue here. They

generally involved exposure to significant amounts of human feces along with other

inhumane conditions, such as lack of access to water, clogged sewage pipes, and

exposure to frigid temperatures. See Taylor, __ U.S. at __, 141 S. Ct at 53–54 (inmate

confined for four days in a cell covered floor to ceiling with feces, followed by two days in

a frigid cell with a clogged drain overflowing with bodily waste, forcing the inmate to sleep

naked on the floor in raw sewage); Thomas, 2 F.4th at 720-21 (inmate confined in cell

with feces-covered walls, a lack of hot water, hundreds of dead flies in his bed, and a

mattress covered in human waste); Vinning-El, 482 F.3d at 924 (prisoner held in cell for

three to six days with no working sink or toilet, floor covered with water, and walls smeared

with blood and feces); Isby v. Clark, 100 F.3d 502, 505-06 (7th Cir. 1996) (prisoner held

in segregation cell that allegedly was “filthy, with dried blood, feces, urine and food on the

walls”); Jackson v. Duckworth, 955 F.2d 21, 22 (7th Cir. 1992) (prisoner held in cell that

allegedly was filthy and smelled of human waste, lacked adequate heating, contained

dirty bedding, and had “rusted out” toilets, no toilet paper, and black worms in the drinking

water); Pelker, 891 F.2d at 139–40 (prisoner held for three days in segregation cell

allegedly smeared with human feces and having no running water). In the present case,

the plaintiff’s cell was not covered from floor-to-ceiling with feces; there was only a small




                                              27



        Case 2:19-cv-00255-LA Filed 09/03/21 Page 27 of 32 Document 181
amount on the cell door, and his cell was otherwise clean and functional. 8 The plaintiff

was not required to come into contact with the feces in order to eat, sleep, or bathe. The

plaintiff’s minimal exposure to human feces, while undoubtedly unpleasant, did not pose

a threat to his health or safety and was not so serious as to deprive him of basic human

dignity. At the very least, the defendants would have qualified immunity, for no case

clearly establishes that an inmate’s confinement in a mostly clean and functional cell that

is contaminated with a small amount of dried feces satisfies the objective component of

an Eighth Amendment claim.

       Moreover, the plaintiff was confined in the cell for only a day before staff at the

correctional institution provided the plaintiff with cleaning supplies and had a janitor

attempt to clean the cell. The plaintiff contends that some dried feces remained on the

window’s perimeter even after he and the inmate janitor tried to clean it. But in a similar

case, the Seventh Circuit rejected a prisoner’s Eighth Amendment claim where the inmate

showed that human feces contaminated an enclosed section of plexiglass on his cell door

and behind the window screen near the foot of his bed. Cobian v. McLaughlin, 804 F.

App’x 398, 399 (7th Cir. 2020). There, the inmate tried to clean the feces with cleaning

supplies and running water from his cell, but he could not eradicate remnants in the

encased area of the plexiglass and behind the window screen. Id. at 399–400. The

Seventh Circuit rejected the inmate’s Eighth Amendment claim on the ground that “no

evidence suggest[ed] that this unwanted residue severely endangered [the plaintiff] or



8 In one of the recordings from the body cameras, the plaintiff complains that the toilet in
his cell is leaking. However, he does not claim in this lawsuit that the leak was a serious
issue. Thus, I assume the leak involved clean water rather than raw sewage.
                                            28



        Case 2:19-cv-00255-LA Filed 09/03/21 Page 28 of 32 Document 181
that the defendants knew of such a danger.” Id. Similarly, in the present case, no evidence

suggests that the dried feces that survived the plaintiff’s and the janitor’s cleaning

attempts severely endangered the plaintiff or that the defendants knew of such a danger.

Thus, even assuming that the condition of the plaintiff’s cell was sufficiently serious to

implicate the Eighth Amendment before staff provided him with cleaning supplies and had

the janitor attempt to clean it, no defendant could be liable for failing to take action to

remove the residue that remained after the cell was cleaned on December 1. So Van

Lanen, who first learned of the condition of the plaintiff’s cell on December 8, is entitled

to summary judgment.

       As I have said, the remaining defendants are entitled to qualified immunity on the

question of whether the cell conditions were objectively deplorable even before the

plaintiff received cleaning supplies and the janitor tried to clean the cell. They are entitled

to summary judgment for this reason alone. But even if they were not, the plaintiff has not

raised a genuine factual dispute over whether any defendant he talked to before

December 1 had a culpable state of mind, i.e., acted with deliberate indifference.

Townsend v. Fuchs, 522 F.3d 765, 773 (7th Cir. 2008). Although the plaintiff brought the

feces around his window to the attention of several of the defendants on November 30

and none of them took corrective action immediately, no evidence suggests that they

callously disregarded a known risk to his health, safety, or dignity. Defendants Weycker,

Gomm, Ault, Bonis, and Neveu were all engaged in other tasks—such as distributing

meals and medications—when the plaintiff asked for cleaning supplies. Thus, it is

reasonable to think that they forgot about the plaintiff’s request or that, as Bonis and

Neveu state, they assumed that another officer was handling the plaintiff’s request. At

                                              29



        Case 2:19-cv-00255-LA Filed 09/03/21 Page 29 of 32 Document 181
most, this suggests negligence, which does not violate the Eight Amendment. See

Farmer, 511 U.S. at 835. No evidence suggests that these defendants intentionally

ignored the plaintiffs’ requests for cleaning supplies. As for Peotter, the evidence indicates

that he refused Officer Zitek’s request to bring the plaintiff cleaning supplies, Zitek Decl.

¶ 5–6, and Peotter does not remember why he refused Zitek’s request, Peotter Decl. ¶ 5.

But this alone does not give rise to a reasonable inference that Peotter acted with a

culpable state of mind. There are many legitimate reasons for refusing to immediately

provide an inmate with cleaning supplies, see Peotter Decl. ¶ 7; Zitek Decl. ¶ 6, including

that Zitek could not confirm to Peotter that the substance in the plaintiff’s cell was feces,

Zitek Decl. ¶¶ 6, 8. Moreover, the plaintiff actually received cleaning supplies the next

day. Id. ¶ 7. Because Peotter’s actions led to only a short delay in cleaning the plaintiff’s

cell, a jury could not reasonably find that he acted with deliberately indifference. And even

if it could, Peotter would have qualified immunity because no case clearly establishes that

such a short delay in providing cleaning supplies amounts to deliberate indifference.

       Accordingly, all defendants are entitled to summary judgment on the plaintiff’s

Eighth Amendment claim involving the condition of his cell.

D.     Supervisory Liability

       The plaintiff brings claims for supervisory liability against Pollard, Schueler, and

Kind based on their allegedly turning a blind eye to prisoner complaints about retaliation

and dirty cells. However, for the reasons explained above, the plaintiff has either failed to

exhaust his retaliation claims, or those claims fail on the merits. Further, the plaintiff has

not shown that the conditions of his cell resulted in Eight Amendment violations. Because



                                             30



        Case 2:19-cv-00255-LA Filed 09/03/21 Page 30 of 32 Document 181
the plaintiff cannot establish that violations of his rights occurred, the defendants cannot

be liable for failing to prevent any such violations.

       The only claims that survived summary judgment are the plaintiff’s claims that

Gomm performed the strip search in a humiliating manner and that Ault, Weycker, and

Van Lanen failed to intervene to stop the humiliation. The plaintiff did not bring a claim for

supervisory liability based on this conduct, and in any event, no evidence in the record

supports a claim that Pollard, Schueler, and/or Kind knew about this conduct and turned

a blind eye to it. Accordingly, the supervisory defendants are entitled to summary

judgment.

                                     III. CONCLUSION

       For the reasons stated, IT IS ORDERED that the defendants’ motion for summary

judgment (ECF No. 101) is GRANTED PART and DENIED IN PART. The motion is

granted to the extent that (1) the plaintiffs’ claims for injunctive relief are dismissed as

moot, (2) his retaliation claims based on the strip search and any retaliation claims against

defendants other than Van Lanen relating to the dirty cell are dismissed without prejudice

for lack of exhaustion,(3) Van Lanen is entitled to summary judgment on the plaintiff’s

claim that he ordered the strip search unnecessarily or for an improper purpose; (4) Van

Lanen is entitled to summary judgment on the plaintiff’s claim that he retaliated against

the plaintiff by assigning him to a dirty cell; and (5) all defendants are entitled to summary

judgment on the plaintiffs’ Eighth Amendment claim involving the conditions of his cell.

The motion is denied as to the plaintiff’s claims that Gomm performed the strip search in

a humiliating manner and Ault, Weycker, and Van Lanen failed to intervene to stop the

humiliation.

                                              31



        Case 2:19-cv-00255-LA Filed 09/03/21 Page 31 of 32 Document 181
      IT IS FURTHER ORDERED that the plaintiff’s motion for summary judgment (ECF

No. 144) is DENIED.

      IT IS FURTHER ORDERED that the plaintiff’s motion for the court to consider

additional legal authority (ECF No. 180) is GRANTED.

      Dated at Milwaukee, Wisconsin, this 3rd day of September, 2021.



                                              s/Lynn Adelman________
                                              LYNN ADELMAN
                                              United States District Judge




                                         32



       Case 2:19-cv-00255-LA Filed 09/03/21 Page 32 of 32 Document 181
